GULOTTA, Judge
(concurring).
I am compelled to concur with the result reached by the majority.
A consideration of the record leads to a conclusion, in my opinion, that it is more probable than not that causation exists between the bag incident and the death. It is difficult to find logic in the medical expert explanation that children in the age group of this child die inexplainably from sudden infant death syndrome. This explanation is particularly difficult to accept in the instant case when we consider the incident and the child’s history between the date of the incident and the date of death. However, we cannot substitute our untrained medical evaluation (although it seems reasonable) for the cumulative corroborative opinions of the members of the medical profession.
But causation alone is not sufficient. Plaintiff is unable to show by a preponderance of the evidence that any brain damage occurred (by loss of oxygen to the respiratory control center of the brain) resulting in a respiratory infection causing the child’s death because of the dereliction on the part of the defendant doctor. Accordingly, I concur.